Citation Nr: 0604677	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  05-12 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for right inguinal 
hernia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 14, 1977 to May 19, 
1977.


FINDINGS OF FACT

1.  A claim for service connection for right inguinal hernia 
was denied by an October 1977 rating decision which was not 
appealed.

2.  The evidence submitted since the October 1977 rating 
decision pertinent to the claim for service connection for 
right inguinal hernia is either cumulative or redundant, does 
not relate to an unestablished fact necessary to substantiate 
the claim, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The rating decision of October 1977, which denied a claim for 
service connection for right inguinal hernia, is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2005); 38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§ 19.153 (1977).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board of Veterans' Appeals (Board) notes 
that this claim has been sufficiently developed within the 
guidelines established in the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA).  In this regard, prior to the March 2004 
rating decision that denied the veteran's application to 
reopen the claim, the veteran was advised in a January 2004 
letter of the evidence necessary to substantiate a claim for 
service connection and the evidence necessary to reopen the 
claim.  The January 2004 letter also advised the veteran of 
the evidence that the veteran would be expected to obtain, 
and the evidence that would be obtained on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A March 2004 rating action and March 2005 statement of the 
case then advised the veteran that his statements asserting 
that his hernia did not preexist service and was caused by 
service did not constitute new and material evidence to 
warrant reopening of the claim.

Thereafter, following the veteran's personal hearing in 
October 2005, a November 2005 supplemental statement of the 
case notified the veteran that his testimony without evidence 
linking current residuals of right inguinal hernia to service 
did not constitute new and material evidence to warrant 
reopening the claim.

Although the January 2004 VCAA notice letter did not 
specifically request that appellant provide any evidence in 
his possession that pertained to the claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communication from the 
regional office (RO), the Board finds that appellant was 
otherwise fully notified of the need to give to the 
Department of Veterans Affairs (VA) any evidence pertaining 
to his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

As will be found below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
for service connection for right inguinal hernia.  Because 
the application to reopen the claim was filed subsequent to 
August 29, 2001, in the absence of a finding that new and 
material evidence has been submitted, the Board finds that VA 
still has an obligation to obtain relevant Federal and 
private records.  38 C.F.R. § 3.159(c) (2005).  However, the 
veteran has been provided with the VCAA guidelines and other 
applicable law and regulations, and there is no indication 
that there are any outstanding pertinent records that have 
not been obtained or that are not sufficiently addressed in 
documents and records contained within the claims file.  The 
veteran has also not indicated any intention to provide 
additional evidence in support of his claim.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

The record reflects that a rating decision in October 1977 
denied service connection for right inguinal hernia.  The 
record does not reflect that the veteran filed a timely 
notice of disagreement with this rating decision.  
Accordingly, it became final when the veteran failed to 
perfect his appeal of that decision within the statutory time 
limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
such, his claim for service connection for right inguinal 
hernia may only be reopened if new and material evidence is 
submitted.  

In this instance, since the October 1977 rating decision 
denied the claim on the basis that the evidence was against a 
finding that the veteran's right inguinal hernia was incurred 
in or aggravated by active service, the Board finds that new 
and material evidence would consist of medical evidence 
showing a link between the veteran's right inguinal hernia 
and service, either by way of direct incurrence or 
aggravation.  

In this regard, additional evidence received since the 
October 1977 rating decision consists of statements and 
testimony provided by the veteran at his hearing before an 
officer at the RO in October 2005.  The veteran has contended 
that he did not have a right inguinal hernia prior to 
service.

However, even assuming that the veteran did not have a right 
inguinal hernia prior to service, the Board cannot conclude 
that the veteran's statements and testimony constitute new 
and material evidence to reopen the claim.  More 
specifically, this evidence simply is not relevant or in any 
way probative as to whether there is any link between a 
current residual of right inguinal hernia and the veteran's 
service, either by way of direct incurrence or aggravation.  

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that reflects a link between the residuals of right inguinal 
hernia and service, not simply the existence of continuing 
complaints or the veteran's lay assertions that current 
residuals of right inguinal hernia were incurred or 
aggravated during service.  The Board also notes that the 
veteran's original claim for service connection placed the 
onset of his right inguinal hernia during service in May 
1977, and thus the veteran's statements and testimony 
contending that the veteran's right inguinal hernia had its 
onset during service were essentially considered at the time 
of the October 1977 rating decision, and are therefore 
cumulative in nature.  Moreover, as a layperson, the 
veteran's statements and testimony as to the existence of 
residuals of right inguinal hernia that resulted from his 
service are of no probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case as 
to the claim for service connection for right inguinal hernia 
does not relate to an unestablished fact necessary to 
substantiate the claim and thus is not material.  It is also 
not material because it is essentially redundant of 
assertions maintained at the time of the previous final 
denial in October 1977 and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2005).


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for right 
inguinal hernia is denied.


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


